Citation Nr: 1700350	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  07-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent from May 31, 2006, and in excess of 40 percent from June 10, 2010, for diabetes mellitus, type II.
 
2.  Entitlement to an initial compensable rating for erectile dysfunction.
 
3.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, rated as 10 percent disabling for the period prior to January 15, 2013, and 20 percent thereafter.
 
4.  Entitlement to an initial rating for peripheral neuropathy of the right upper extremity, rated as 10 percent disabling for the period prior to January 15, 2013, and 30 percent thereafter.
 
5.  Entitlement to an initial rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling for the period prior to January 15, 2013, and 20 percent thereafter.
 
6.  Entitlement to an initial rating for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling for the period prior to January 15, 2013, and 20 percent thereafter.
 
7.  Entitlement to an initial compensable rating for hypertension.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, a mood disorder, or a sleep disorder.

9.  Entitlement to an effective date earlier than June 10, 2010, for the grants of service connection for bilateral upper and lower extremity peripheral neuropathy.

10.  Entitlement to an effective date earlier than June 10, 2010, for the grant of a total disability based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969 and from August 1978 to February 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, June 2010, May 2013, and July 2014 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional (RO).
In April 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  In October 2009, the Veteran also testified at a Central Office hearing before the undersigned Veterans Law Judge.  Copies of both transcripts are of record.  

By history, the record shows that in February 2010, the Board issued a decision denying the Veteran's claims of entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy and hypertension, all claimed as secondary to the service-connected diabetes mellitus, type II.  That same decision remanded the claims of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, and entitlement to an initial compensable rating for erectile dysfunction.  The increased rating claims, along with the issue of entitlement to a TDIU, were then remanded by the Board in April 2012.

As for the service connection claims denied by the Board in February 2010, the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court or CAVC).  In a May 2012 Memorandum Decision, the Court vacated the Board's February 2010 decision with respect to the denials of entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, and hypertension, and remanded these claims to the Board for appropriate action.

However, in June 2011, prior to the issuance of the May 2012 Court decision, the RO granted the claims of entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy and assigned initial disability ratings of 10 percent for each extremity, retroactively effective from June 10, 2010, the date of a VA compensation examination.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  In a September 2011 statement, the Veteran filed a Notice of Disagreement (NOD) with both the initial ratings of 10 percent and the June 10, 2010 effective dates for peripheral neuropathy of the bilateral upper and lower extremities.  

In a November 2012 decision, the Board remanded the issues of entitlement to increased ratings for peripheral neuropathy of the bilateral upper and lower extremities, as well as the issue of entitlement to service connection for hypertension.  

In May 2013, the RO granted entitlement to a TDIU, effective June 10, 2010, and denied service connection for PTSD, and sleep and mood disorders.  The Veteran filed an NOD the same month.

In the June 2014 rating decision, the RO granted increased ratings for peripheral neuropathy, assigning a 30 percent rating for right upper extremity, and 20 percent ratings for each the left upper and bilateral lower extremities, all effective January 15, 2013.  The same month, the Veteran perfected an appeal as to the issues of increased ratings and earlier effective dates for peripheral neuropathy.  Also by way of the June 2014 substantive appeal, he perfected an appeal as to the denials of service connection for PTSD, a mood disorder, and a sleep disorder, and the effective date assigned for the grant of a TDIU, and requested a Central Office hearing.

In July 2014, the RO also granted service connection for hypertension.  The Veteran filed an NOD the same month, appealing the noncompensable rating assigned, and perfected his appeal of that issue in September 2015.  He also requested a Central Office hearing before the Board in the September 2015 substantive appeal.

In February 2016, the Veteran failed to appear for his requested Board hearing, which was scheduled for February 29, 2016.  Additionally, in a February 2016 written response to the hearing notice letter, the Veteran stated he "will let the Board [] make a decision on the appellate record."  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d)(e).

The Board also notes that in a March 2012 statement, the Veteran elected to proceed with his appeal pro se, and he has not appointed any service representative since that time.

The Board notes that additional documents were associated with the Veteran's electronic claims file in September 2016, and that there is no accompanying waiver of RO consideration.  However, the documents received consist of either argument or duplicates of evidence already of record.  Thus, remand is not necessary for their consideration by the RO.  38 C.F.R. § 20.1304.

As a final preliminary matter, the Board observes that the Veteran filed a September 2011 notice of disagreement with an August 2011 action awarding retroactive benefits related to amounts withheld as a result of concurrent receipt of VA disability and military retired pay.  However, in April 2015, the Veteran was informed that his NOD received in September 2011 had been resolved, as amounts withheld had been restored and awarded in a retroactive payment in May 2013.

The issues of entitlement to a disability rating in excess of 40 percent for diabetes mellitus, service connection for an acquired psychiatric disorder, and an effective date earlier than June 10, 2010, for the grant of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since service connection has been in effect, the Veteran has experienced a restriction of activities due to diabetes mellitus.

2.  Since the grant of service connection, erectile dysfunction has manifested with loss of erectile power, but without visible deformity of the penis.

3.  Hypertension has required continuous medication for control and has manifested by diastolic pressure predominantly less than 100mm and systolic pressure predominantly less than 160mm.

4.  Resolving doubt in his favor, the Veteran's diabetic peripheral neuropathy of the bilateral upper and lower extremities was present when his claim for service connection was received on May 31, 2006.

5.  In correspondence received by VA in April 2015, the Veteran indicated satisfaction with the RO's June 2014 decision to award increased ratings for peripheral neuropathy of the upper and lower extremities, bilaterally, effectively withdrawing those increased rating claims from appeal.
 

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating to 40 percent from May 31, 2006 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.115b, Diagnostic Code 7522 (2015).

3.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

4.  The criteria for an effective date of May 31, 2006, for the grants of service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 5101, 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.310, 3.400 (2015).

5.  The criteria for a withdrawal of the Veteran's Substantive Appeal have been met as to his claims of entitlement to higher initial ratings for service-connected peripheral neuropathy of the bilateral upper and lower extremities.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, regarding the diabetes mellitus increased rating claim, the decision below, awarding a higher 40 percent rating for the period prior to June 10, 2010, represents a partial grant of the appeal.  Similarly, regarding the effective date claims for the awards of service connection for peripheral neuropathy of the bilateral upper and lower extremities, the facts are not in dispute and the decision below represents a full grant.  Therefore, there is no reason to address the impact of the VCAA on those matters, as any notice defect or duty to assist failure is harmless.

Regarding the erectile dysfunction and hypertension increased rating claims, VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)  (2015).  The appeal as to those claims arises from a disagreement with the initially assigned disability ratings after service connection for erectile dysfunction and hypertension was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided VA medical examinations in August 2008, June 2010, April 2011, January 2013, and June 2014.  The examinations, along with the expert medical opinion, are sufficient evidence for deciding the increased rating claims for erectile dysfunction and hypertension.  The cumulative reports, and in particular, the most recent January 2013 and June 2014 VA examination reports, are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluations are fully informed, and they contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Analysis

A.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

      
i.  Diabetes Mellitus for the period prior to June 10, 2010

Under Diagnostic Code 7913, the criteria for a 20 percent rating are diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  The criteria for a 40 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  The criteria for a 60 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The criteria for a 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Importantly, the criterion of regulation of activities for control of diabetes mellitus is required for each rating above 20 percent.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities, and medical evidence is required to support that such avoidance is medically necessary.  Camacho v. Nicholson, 21 Vet. App. 360, 361, 364 (2007).  

Here, for the period prior to June 10, 2010, the Board finds that the evidence more nearly approximates a 40 percent rating for the Veteran's diabetes mellitus.  There is no dispute that the Veteran's diabetes requires insulin and a restricted diet.  Thus, the question is whether his diabetes also requires regulation of activities.  Resolving all doubt in his favor, the Board finds that it does.  

In this regard, the Veteran's private physician submitted a February 2007 statement reflecting that he recommended no exercise in conjunction with the Veteran's diabetes diagnosis in May 2006.  While the provider later clarified that the restriction was only temporary, as noted in February 2007, there is other evidence of regulation of activities after that time.  For instance, an August 2007 VA treatment note shows the Veteran's report that exercise often brings on hypoglycemic episodes, which he has consistently reported throughout the record.  The Veteran is competent to report symptoms of such hypoglycemic episodes coincident with exercise, and he has also submitted objective evidence that lends credibility to his assertions.  As noted in an August 2007 VA treatment note, hypoglycemia is defined by blood sugar dropping to 70 or below.  Here, the Veteran submitted a blood sugar log showing readings from May 23, 2006 to July 10, 2006, which include numerous hypoglycemic episodes during that period, with additional near-hypoglycemic episodes (with blood sugar levels of 72-75).  Furthermore, during the June 10, 2010, VA examination upon which a higher 40 percent rating was awarded, the VA examiner found restriction of activities due to diabetes based on the Veteran's reports of symptoms and functioning during the period prior to June 10, 2010.  

Thus, the Board finds to be credible the Veteran's reports that he cannot exercise as vigorously as he used due to his diabetes, as such will trigger a hypoglycemic episodes, and further finds that his reports of restricted exercise due to hypoglycemia constitute regulation of activities.  As such, for the period prior to June 10, 2010, the Board finds that a higher 40 percent rating is warranted.  To that extent only, the appeal is granted.

The issue of entitlement to a rating in excess of 40 percent for diabetes, for both the period prior to June 10, 2010, and the period since, is discussed in the remand portion below.

      ii.  Erectile Dysfunction

The Veteran seeks a compensable rating for erectile dysfunction, which has been rated as noncompensable since the grant of service connection.  

Erectile dysfunction is rated analogously under DC 7522 for "deformity of the penis with loss of erectile power."  38 C.F.R. § 4.115b, DC 7522.  A 20 percent evaluation is the only compensable rating assignable under this diagnostic code.  In order to be assigned a 20 percent evaluation, two distinct elements are required: the Veteran must have a penile deformity and there must be evidence of loss of erectile power.  Id. 

In this case, while the record shows loss of erectile power, private and VA treatment notes are negative for evidence of a penile deformity.  At a VA examination in January 2013, the Veteran reported erectile dysfunction that had progressively worsened and no longer responded to medicine.  Notably, physical examination at that time revealed normal genitalia.
 
In statements submitted in support of his appeal, the Veteran has described the difficulties that he experiences due to his impaired sexual function.  While the Board is certainly sympathetic to the Veteran's difficulties, the criteria for a compensable rating have not been met at any point during the appeal period, even with consideration of the fact that the Veteran has loss of erectile power. 

In reaching this conclusion, the Board notes that the evidence does not indicate, nor does the Veteran contend, that he has any actual visible deformity of the penis.  Instead, he contends that both loss of erectile power and deformity are not required in order to warrant a compensable rating.  He has also submitted prior Board decisions in which a higher 20 percent rating was granted without objective evidence of penile deformity.  However, Board decisions are not precedential and the undersigned is not bound by the determination of another Veterans Law Judge in another case for another veteran, based on other evidence.  38 C.F.R. § 20.1303 (2015).

The evidence clearly demonstrates that the Veteran has impairment due to loss of erectile power; however, without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction. 

Also, no evidence of any penis removal or penis removal of glans, or testis atrophy or removal, has been shown at any time during this appeal.  38 C.F.R. § 4.115b, Diagnostic Codes 7520-7524 (2015).  At this time, the Board notes that the Veteran is already in receipt of special monthly compensation under the provisions of 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ. 
Given the absence of a deformity of the penis, the weight of the evidence is against the claim and a compensable schedular rating for erectile dysfunction is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2015).

      iii.  Hypertension

The Veteran seeks an initial compensable rating for hypertension, which is currently rated under Diagnostic Code 7101.

Diagnostic Code 7101 pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that code, a 10 percent rating is assigned for diastolic pressure predominantly 100mm or more, or systolic pressure predominantly 160mm or more, or where an individual with a history of diastolic pressure predominantly 100mm or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110mm or more, or systolic pressure predominantly 200mm or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120mm or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The record contains no fewer than 60 blood pressure readings, including VA and private treatment records, and the August 2008 and June 2014 VA examination reports.  Although the Veteran has required continuous medication for blood pressure control since around 2006, there are no readings of diastolic pressure at or above 100mm and no readings of systolic pressure at or above at or above 160mm.  Indeed, even on such occasions in which the Veteran was noted not to have taken his hypertension medication, or was in a potentially high stress situation, his readings did not approach 100mm diastolic or 160mm systolic.  

For example, in February 2007, it was noted that the Veteran had not taken medication that morning, and his blood pressure at that time was 126/88.  Similarly, in August 2008, it was noted that the Veteran had not yet taken his blood pressure medication, and blood pressure at that time was 137/83.  In July 2006, the Veteran's post-operative blood pressure was only 147/71, with repeated readings of 
124/78 and 118/81.

Thus, while there are isolated elevated readings, and continuous medication, the totality of the evidence does not show a history of diastolic pressure predominantly at or above 100mm.  In order to warrant a compensable rating for service-connected hypertension, the Veteran would need both continuous medication for control of hypertension AND a history of diastolic pressure predominantly 100 or more.

Accordingly, the preponderance of evidence is against the claim for an initial compensable rating for hypertension; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

   iv.  Extraschedular Consideration

The Board has considered whether referral of the erectile dysfunction or hypertension increased rating claims for extraschedular consideration warranted.  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extraschedular evaluation. 38 C.F.R. § 3.321 (b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

Here, the Board finds that the schedular ratings for the Veteran's service-connected erectile dysfunction and hypertension are adequate.  A rating in excess of the assigned ratings is provided for a higher level of severity of each disability, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  In this regard, as described above, the Veteran does not have penile deformity to warrant a higher rating for erectile dysfunction, nor does he have a history of diastolic blood pressure predominantly at or above 100mm, systolic blood pressure predominantly at or above 160mm to warrant a higher rating for hypertension.  The Veteran is also in receipt of special monthly compensation for loss of use of a creative organ, which contemplates impotence regardless of penile deformity.  

As his disability picture for each erectile dysfunction and hypertension is contemplated by the rating schedule, even if by analogy, the assigned schedular evaluations are adequate.  Id. at 115.  Furthermore, the evidence does not show that his erectile dysfunction or hypertension has necessitated frequent periods of hospitalization during the appeal period or markedly interfered with employment.  Indeed, VA examiner in June 2014 found that the Veteran's hypertension does not impact his ability to work, and there is nothing to support that erectile dysfunction causes interference with employment.  The Board is cognizant that a January 2013 VA examiner found that the Veteran does have some occupational impairment due to hypertension as a result of headaches or dizziness that occur when his blood pressure is elevated from exertion.  However, as discussed, the record does not show elevated readings sufficient or frequent enough for a compensable rating, or for the Board to consider any impairment from symptoms associated with elevation, "marked."  Furthermore, that examiner's opinion was centered on a past history of employment involving physical labor or heavy equipment; however, the Board notes that during a September 2011 VA examination report, the Veteran also reported a seven-year work history as a supervisor.

In any event, under these circumstances, referral for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) is not warranted.  Id.  



	(CONTINUED ON NEXT PAGE)

B. 
Effective Dates

The Veteran seeks earlier effective dates for the awards of service connection for peripheral neuropathy of the bilateral upper and lower extremities.

Following a review of the record, the Board finds that an earlier effective date of May 31, 2006, is warranted for the awards of service connection for peripheral neuropathy of the bilateral upper and lower extremities, secondary to diabetes mellitus.

The record shows that service connection for diabetes mellitus was granted effective May 31, 2006, the date a claim for service connection for diabetes was received.  Notably, the Veteran also filed claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities at that time, as secondary to his diabetes mellitus, stating that he experiences burning, tingling and loss of sensation.

Medical records show that during an August 2006 VA diabetes examination, the examiner noted intermittent numbness in the Veteran's feet in a stocking glove distribution.  Subsequent VA treatment notes show continued hand and foot complaints, including in December 2006 and May 2007, and in July 2007 deep tendon reflexes were 0-1+ throughout.  In January 2008, a VA physician found "prob[able] diabetic neuropathy of the hands and feet, and continued that assessment in July 2008, despite a negative March 2008 EMG test.  Also in July 2008, the Veteran exhibited diminished circulation and sensation in both of his feet, and was noted to have experienced numbness in his feet and hands intermittently since he was diagnosed with diabetes mellitus.  While a subsequent September 2008 VA examiner opined that the Veteran does not have peripheral neuropathy, a June 2010 VA examiner found peripheral neuropathy that is mild.  The Board also observes that the Veteran has asserted being prescribed Gabapentin privately to treat peripheral neuropathy, and the record shows a private prescription for the medication dated as early as March 2009.

Based on the June 2010 VA examination, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to diabetes mellitus, effective June 20, 2010, the date of the VA examination.  However, the record shows competent lay evidence that the Veteran has been experiencing his neuropathic symptoms since his diabetes diagnosis in May 2006, notably in a stocking glove distribution as described by the August 2006 VA examiner, and probable diabetic peripheral neuropathy of the hands and feet was assessed as early as January 2008.  Notably, the Veteran has been service connected for diabetes mellitus since May 31, 2006, at which time his claim for both diabetes and peripheral neuropathy was received.

Based on the totality of the evidence, including competent evidence of neuropathic symptoms since May 2006, a diagnosis of diabetic neuropathy as early as January 2008, and treatment with medication for neuropathy as early as March 2009, after resolving doubt in favor of the Veteran, the Board finds that an earlier effective date of May 31, 2006, for the award of service connection for peripheral neuropathy of the upper and lower extremities.  Indeed, that is the date his claims for service connection were received, and the date upon which service connection for underlying diabetes mellitus is established.  

Furthermore, as May 31, 2006, is both the date of receipt of the claim for service connection for peripheral neuropathy and the effective date of service connection for the underlying disability of diabetes upon which service connection for peripheral neuropathy is based, it is the earliest possible date assignable, and an effective date earlier than May 31, 2006, is not warranted.  38 C.F.R. § 3.400.

C.  Withdrawal of Appeal

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202 , 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2015).

The Veteran perfected an appeal as to his initial 10 percent ratings assigned for service-connected peripheral neuropathy of the bilateral upper and lower extremities in October 2007.  As noted in the Introduction above, during the pendency of the appeal, in June 2014, the RO awarded the Veteran increased ratings for his peripheral neuropathy.  Specifically, the RO granted a 30 percent rating for the right upper extremity, and 20 percent ratings for each the left upper and bilateral lower extremities, all effective January 15, 2013.  Furthermore, the Veteran was notified in the June 2014 rating decision that the awards represented a partial grant of the benefits sought on appeal and that the claims are considered to remain in appellate status "unless you advise us that you are now satisfied with this decision."

In response to the awards granted by the June 2014 rating decision, the Veteran submitted a written statement (on a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2015 indicating, "I do not disagree with the percentage given for upper and lower extremities' peripheral neuropathy secondary to diabetes Mellitus type II."  The Board interprets that statement as expressing satisfaction with the ratings assigned for peripheral neuropathy of the bilateral upper and lower extremities, effectively withdrawing his appeal as to those issues, to include for the period prior to January 15, 2013.  Indeed, following issuance of the June 2014 rating decision, the Veteran submitted numerous written statements, to include statements dated in July 2014 and April 2015, identifying or expressing disagreement with various issues, including with the effective dates for the awards of peripheral neuropathy, but in which he does not express further dissatisfaction with the evaluations assigned for peripheral neuropathy.  In a written statement received in March 2015, and importantly, in an October 2015 VA Form 646 completed by the Veteran, he specifically detailed his claims on appeal and did not include the evaluations for peripheral neuropathy of the upper and lower extremities, but rather, the effective date assigned for the awards of service connection.

In finding that the criteria for withdrawal have been met, the Board recognizes that the Veteran is representing himself.  However, the Veteran was previously represented by service organization and chose to discontinue that relationship.  Moreover, he has presented articulate and reasoned arguments in support of his various appeals and included references to prior Board decision and pertinent regulations.  Thus, the Board concludes that the Veteran's written satisfaction with his ratings assigned for peripheral neuropathy was an informed and purposeful decision.

Based on the totality of the evidence, including the Veteran's written express agreement with the evaluations assigned by the RO in June 2014 for peripheral neuropathy of the upper and lower extremities, as well as the numerous statements, including a VA Form 646, in which the Veteran detailed his claims on appeal but did not include specifically the evaluations assigned for peripheral neuropathy, even for the period prior to January 2013, despite noting the effective dates, the Board finds that the Veteran's April 2015 statement qualifies as a valid withdrawal of the perfected issues pertaining to the evaluations assigned for peripheral neuropathy for the bilateral upper and lower extremities on appeal.  See 38 C.F.R. § 20.204 (2015). Accordingly, there remains no allegation of error of fact or law for appellate consideration as to those issues, and they are dismissed.


ORDER

Entitlement to the assignment of an initial rating to 40 percent from May 31, 2006 is granted.

An initial compensable disability evaluation for erectile dysfunction is denied.

An initial compensable rating for hypertension is denied.

An effective date of May 31, 2006, for the award of service connection for peripheral neuropathy of the left upper extremity is granted.

An effective date of May 31, 2006, for the award of service connection for peripheral neuropathy of the right upper extremity is granted.

An effective date of May 31, 2006, for the award of service connection for peripheral neuropathy of the left lower extremity is granted.

An effective date of May 31, 2006, for the award of service connection for peripheral neuropathy of the right lower extremity is granted.

The appeal as to entitlement to an increased rating for peripheral neuropathy of the left upper extremity is dismissed.

The appeal as to entitlement to an increased rating for peripheral neuropathy of the right upper extremity is dismissed.

The appeal as to entitlement to an increased rating for peripheral neuropathy of the left lower extremity is dismissed.

The appeal as to entitlement to an increased rating for peripheral neuropathy of the right lower extremity is dismissed.


REMAND

Regarding the issue of entitlement to an effective date earlier than June 10, 2010, for the award of a TDIU, the Board notes that prior to that date, the schedular criteria for a TDIU are not met, even considering the 40 percent award herein for diabetes mellitus for the period prior to June 10, 2010.  However, the issue of an increased rating for diabetes mellitus is being remanded herein, and such will have an impact on whether the schedular criteria for a TDIU are met for the period prior to June 10, 2010.  Thus, remand of the TDIU effective date claim is necessary pending adjudication of the other claims remanded herein.

Next, regarding entitlement to a rating in excess of 40 percent for diabetes mellitus, the Board finds that remand is necessary in order to obtain potentially outstanding treatment records and to afford the Veteran a new examination is necessary.  In this regard, in order to warrant a higher 60 percent rating for diabetes mellitus, the evidence must show episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, in addition to complications that would not be compensable if separately rated.  However, there appear to be outstanding treatment records, as the Veteran has received private treatment related to his diabetes since at least as early as 2006 and to have received private treatment as recently as 2012; however, only limited early treatment records and no recent records have been obtained.  As such records could support entitlement to a higher rating, they should be obtained on remand.  Additionally, the Veteran has not been evaluated for diabetes since January 2013.  Therefore, a new examination should be obtained.

With respect to service connection for a psychiatric disorder, to include PTSD, a mood disorder, and/or a sleep disorder, the Board finds that remand is necessary for a new examination.  While the Veteran has previously been afforded VA examinations and opinions, most recently in September 2011, that examination report is of limited probative value as the examiner found the Veteran's performance on objective assessment to be of questionable validity, and therefore, declined to offer any etiological opinion.  Moreover, while personnel records support that he was in combat, it is unclear whether the Veteran has a diagnosis of PTSD.  As such, a new examination is necessary.

Finally, any outstanding VA treatment records should be obtained on remand, as it does not appear that all relevant VA treatment records have been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his diabetes and psychiatric disorders since service.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records dating since service and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his diabetes mellitus.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

3.  Then, schedule the Veteran for a psychiatric examination.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Following review of the claims file, the psychiatrist or psychologist should respond to the following:

a)  Diagnose all psychiatric disorders.

b)  For any diagnosed psychiatric disorder, other than PTSD, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disability arose in service or is otherwise related to some incident of service.  Please explain why or why not. 

c)  If any current psychiatric disability other than PTSD is not related to service, is the Veteran's psychiatric disability at least as likely as not caused by any service-connected disability, to include diabetes mellitus?  Please explain why or why not. 

d)  If not caused by a service-connected disability, including diabetes mellitus, is it at least as likely as not that the current psychiatric disability is permanently worsened beyond normal progression (as opposed to temporary exacerbation of symptoms) by the service-connected disability, including diabetes mellitus.  If so, the examiner should attempt to quantify the degree of worsening of the psychiatric disorder beyond baseline that is due to the service-connected disability.  The examiner should explain the reasoning for the opinions provided.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal, to include entitlement to a TDIU prior to June 10, 2010.  If any benefit sought on appeal remains denied, the Veteran and any representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


